PER CURIAM.
The trial court in a contest between the maternal grandparents and the natural father awarded custody of a minor child to his father. The decree appealed is supported by competent evidence and no sufficient basis for its reversal has been advanced.
The chancellor decreed that the grandparents deliver the child “forthwith” to the father. We take note that the minor is presently enrolled in school. We believe, as suggested by appellee, that the child’s best interest would be served by deferring change of custody until the end of the current school term.
The decree appealed is affirmed with directions to transfer custody at the end of the minor’s current school term.
Affirmed.
SMITH, C. J., and ANDREWS and WALDEN, JJ., concur.